Citation Nr: 0004573	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-42 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, to include as secondary to service-connected 
post-traumatic stress disorder.

2.  Entitlement to a total disability evaluation for 
compensation on the basis of individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran's case was remanded in January 1998 
for additional development.  It is again before the Board for 
appellate review.

The Board notes that the veteran was afforded a Travel Board 
hearing in St. Louis in April 1997.  He presented testimony 
relative to the issues on appeal.  The Board notes that the 
veteran submitted a statement, dated in June 1999, wherein he 
indicated a desire to appear at another Board hearing to 
present evidence on his behalf.  The veteran did not, 
however, provide any indication that he had new evidence to 
present or that it would be supplemental to his April 1997 
testimony rather than simply cumulative of previously 
proffered testimony.  Accordingly, a new hearing is not in 
order at this time.  Still, should the veteran submit 
pertinent new and material evidence which has not been 
previously discussed, referenced or alluded to any prior 
hearing, the RO should then schedule him for a new video or 
personal hearing before the Board.


REMAND

The veteran submitted a claim seeking entitlement of service 
connection for arteriosclerotic heart disease, to include as 
secondary to his service-connected PTSD, in August 1996.  His 
claim was denied that same month.  In April 1997, the veteran 
presented testimony relating to his claim at a Travel Board 
hearing.  In its remand of January 1998, the Board noted that 
the veteran's April 1997 testimony was construed to be a 
notice of disagreement with the August 1996 denial and that 
the appellant was entitled to a statement of the case in 
regard to the issue.  A statement of the case was issued in 
February 1999 and provided a discussion of the evidence 
relating to the issue.  However, it failed to provide the 
appropriate statutory and regulatory citations in addressing 
the veteran's claim.  Specifically, there was no mention of 
the authority for establishing service connection, either on 
a direct or secondary basis.  Nor was there any discussion of 
aggravation of a nonservice-connected disability by a 
service-connected disability as provided for in Allen v. 
Brown, 7 Vet. App. 439 (1995).  Accordingly, a new statement 
of the case is necessary to ensure the veteran has been 
properly notified of the pertinent legal authority relative 
to his claim.

The Board notes that the veteran was requested by the RO, by 
way of letters dated in September 1997 and January 1998, to 
provide information regarding private treatment afforded to 
him.  Specifically, the letters sought to obtain medical 
evidence that would be supportive of the veteran's claim for 
service connection for his heart disease.  There is no 
indication in the record that the veteran has ever replied to 
those letters.  There is a statement from a private 
physician, Nancy Williams, M. D., dated in September 1997.  
Dr. Williams opined that multiple studies have confirmed that 
PTSD does have a significant impact on coronary artery 
disease.  However, there are no accompanying medical records 
or findings in support of her opinion.  The veteran is 
advised that the responsibility for obtaining private 
treatment records belongs to him.  However, VA does try to 
assist in this regard, where possible.  The veteran is 
further advised that this assistance requires him to provide 
the necessary information as to places and dates of 
treatment, along with the necessary authorization for release 
of the records.  Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, if the veteran desires VA assistance in 
obtaining his private treatment records, he must be willing 
to provide the necessary information.

Finally, the veteran was afforded VA examinations for his 
right wrist and PTSD service-connected disabilities in March 
and April 1997, respectively.  However, the findings of those 
examinations are now stale in considering the veteran's claim 
for TDIU.  New examinations are in order to assess his 
current level of disability.

The Board regrets the delay associated with this fourth 
REMAND; however, it is necessary to afford the veteran due 
process of law and sufficient consideration with regard to 
his appeal.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
since June 1998 which have not already 
been obtained.  As noted above, the 
veteran has a duty to assist in providing 
the necessary information.

2.  The veteran should be provided VA 
examinations to assess the current level 
of disability for his service-connected 
right wrist and PTSD.  All necessary 
evaluations, tests, and studies should be 
performed.  The examiner is requested to 
provide an opinion regarding the degree 
of industrial impairment caused by each 
service-connected disability.  The 
examiner should also express an opinion 
whether or not the service-connected 
disabilities, by themselves, render the 
veteran unable to obtain and maintain 
substantially gainful employment.  A 
complete rationale for each opinion 
expressed must be provided.

3.  The RO should review the claims file 
and ensure that all development actions, 
including the medical examination and 
requested opinions, have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
TDIU.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
legally adequate supplemental statement 
of the case (SSOC) which provides all 
appropriate laws and regulations, to 
include those governing secondary service 
connection, and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

